IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                   May 1, 2009
                                 No. 08-50729
                               Summary Calendar               Charles R. Fulbruge III
                                                                      Clerk

UNITED STATES OF AMERICA

                                            Plaintiff-Appellee

v.

JAIME CAMPOS-PEREZ

                                            Defendant-Appellant


                 Appeal from the United States District Court
                      for the Western District of Texas
                         USDC No. 3:08-CR-222-ALL


Before WIENER, STEWART, and CLEMENT, Circuit Judges.
PER CURIAM:*
      Jaime Campos-Perez (Campos) pleaded guilty to one count of illegal
reentry and was sentenced to 40 months of imprisonment. See 8 U.S.C. § 1326.
He appeals his sentence on the basis that the district court incorrectly assessed
two criminal history points for the sentence of “time served” imposed upon his
prior conviction for violating a no contact order. Campos has failed to make a
showing of clear error in the district court’s factual finding that his time served



      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                 No. 08-50729

sentence was 61 days. See United States v. Caldwell, 448 F.3d 287, 290 (5th Cir.
2006). His sentence is therefore AFFIRMED.




                                       2